CROW, J,
concurring.
The case pleaded by plaintiff and stated by her counsel at the trial, and put to this court by the brief and argument of plaintiff in error, presented only the question of the liability of defendant to plaintiff by reason of defendant’s ownership of the property and the effect of the lease it had made to the occupier thereof.
The very definite and- clear rules of law laid down in 128 Oh St 611, when applied to the instant case must be taken as completely decisive, and require affirmance of the judgment which carried into effect the directed verdict for defendant.